EXHIBIT 10.53

FIRST AMENDMENT TO MASTER LEASE

THIS FIRST AMENDMENT TO MASTER LEASE (the “Amendment”) is made and entered into
and effective as of August 1, 2001 (the “Effective Date”), by and among HEALTH
CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCPI”), HEALTH CARE
PROPERTY PARTNERS, a California general partnership (“HCPP”), and INDIANA HCP,
L.P., a Delaware limited partnership (“Indiana HCP”) (collectively and jointly
and severally, “Lessor”), KINDRED NURSING CENTERS EAST, L.L.C., a Delaware
limited liability company, KINDRED NURSING CENTERS WEST, L.L.C., a Delaware
limited liability company, KINDRED NURSING CENTERS LIMITED PARTNERSHIP, a
Delaware limited partnership (collectively, and jointly and severally,
“Lessee”), with respect to the following:

RECITALS

A. Lessor is the “Lessor” and Lessee is the “Lessee” pursuant to that certain
Master Lease dated as of May 16, 2001 (the “Lease”), covering the Land, Leased
Improvements, Related Rights and Fixtures of twenty-two (22) separate health
care Facilities, all as more particularly described in the Lease. HCPI
transferred its interests in the Facility located in the State of Indiana to
Indiana HCP on or about December 21, 2001, and in connection therewith HCPI
assigned to and Indiana assumed HCPI’s rights and obligations in, to and under
the Master Lease (and all guarantees, indemnities or other rights relating
thereto) with respect to such Facility pursuant to that certain Partial
Assignment and Assumption of Master Lease dated December 21, 2001, by and
between HCPI and Indiana HCP.

B. The obligations of Lessee under the Master Lease are guaranteed by Kindred
Healthcare, Inc., a Delaware corporation, and Kindred Operating, Inc., a
Delaware corporation (collectively and jointly and severally, “Guarantors”),
pursuant to that certain written Guaranty of Obligations executed by Guarantors
as of May 16, 2001.

C. Lessee desires to amend the Lease to effect a reallocation of the Initial
Annual and Monthly Allocated Minimum Rent for the Facilities located in the
State of Ohio. Lessor is willing to agree to the same, but only upon the terms
and subject to the conditions set forth in this Amendment.

AGREEMENT

IN CONSIDERATION OF the foregoing Recitals and the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Lessor and Lessee agree as follows:

1. Replacement of Exhibit B. Exhibit B attached to the Lease is hereby replaced,
in its entirety, with Exhibit B attached to this Amendment.

2. Effective Date. This Amendment shall be effective as of the Effective Date
specified above, notwithstanding any later execution and delivery hereof by
Lessor and Lessee.



--------------------------------------------------------------------------------

3. Reimbursement of Costs. Upon execution and delivery of this Amendment, Lessee
shall pay to Lessor, as an Additional Charge under the Lease, as hereby amended,
the sum of $500.00, as a reimbursement to Lessor for Lessor’s legal fees and
expenses incurred in the preparation of this Amendment.

4. Defined Terms. All terms used in this Amendment with initial capital letters
and not defined herein shall have the meanings given to such terms in the Lease.

5. Leases in Effect. Lessor and Lessee acknowledge and agree that the Lease, as
hereby amended, remains in full force and effect in accordance with its terms.

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page to this Amendment via telephone facsimile transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this First Amendment to
Master Lease as of the Effective Date.

 

“LESSOR”     “LESSEE” HEALTH CARE PROPERTY INVESTORS, INC., a Maryland
corporation     KINDRED NURSING CENTERS EAST, L.L.C., a Delaware limited
liability company By:    

/s/ Edward J. Henning

    By:  

/s/ James H. Gillenwater, Jr.

    Edward J. Henning     Its:   Senior VP     Senior Vice President, General
Counsel and Corporate Secretary               By:  

/s/ Joseph L. Landenwich

        Its:   VP of Corporate Legal Affairs “HCPI”       HEALTH CARE PROPERTY
PARTNERS, a California general partnership     KINDRED NURSING CENTERS WEST,
L.L.C., a Delaware limited liability company By:     HEALTH CARE PROPERTY
INVESTORS, INC., a Maryland corporation, its Managing General Partner     By:  

/s/ James H. Gillenwater, Jr.

        Its:   Senior VP           By:  

/s/ Joseph L. Landenwich

    By:  

/s/ Edward J. Henning

    Its:   VP of Corporate Legal Affairs       Edward J. Henning         Senior
Vice President, General Counsel and Corporate Secretary    

 

KINDRED NURSING CENTERS LIMITED PARTNERSHIP, a Delaware limited partnership

 

“HCPP”

    INDIANA HCP, L.P., a Delaware corporation           By:  

/s/ James H. Gillenwater, Jr.

By:     INDIANA HCP GP, INC., a Delaware corporation, its General Partner    
Its:   Senior VP        

 

By:

 

/s/ Joseph L. Landenwich

          Its:   VP of Corporate Legal Affairs     By:  

/s/ Edward J. Henning

            Edward J. Henning             Senior Vice President       “INDIANA
HCP”      

 

3



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION OF GUARANTORS

The undersigned Guarantors hereby consent to the foregoing First Amendment to
Master Lease and reaffirm to Lessor that their obligations under the Guaranty
remains in full force and effect with respect the Lease, as amended hereby.

 

KINDRED HEALTHCARE, INC., a Delaware corporation By:  

/s/ James H. Gillenwater, Jr.

Its:   Senior VP By:  

/s/ Joseph L. Landenwich

Its:   VP of Corporate Legal Affairs KINDRED OPERATING, INC., a Delaware
corporation By:  

/s/ James H. Gillenwater, Jr.

Its:   Senior VP By:  

/s/ Joseph L. Landenwich

Its:   VP of Corporate Legal Affairs

 

4



--------------------------------------------------------------------------------

EXHIBIT B

List Of Facilities, Facility Groups, Number Of Licensed And Operating

Beds For Each Facility And Initial Annual And Monthly

Allocated Minimum Rent For The Facilities

 

Kindred
Facility #

  

City/St. Location

   Group    # of
Avail
Beds    # of
Licensed
Beds    Initial
Annual
Allocated
Minimum
Rent    Initial
Monthly
Allocated
Minimum
Rent    Group 1               

0171

   Bolivar TN    1    136    136    720,000    60,000.00

0174

   Camden TN    1    185    189    500,000    41,666.67

0175

   Jefferson City TN    1    185    186    1,000,000    83,333.33

0177

   Loudon TN    1    190    192    900,000    75,000.00

0178

   Memphis TN    1    246    246    1,460,000    121,666.67

0179

   Huntingdon TN    1    196    196    575,000    47,916.67

0183

   Ripley TN    1    182    182    625,000    52,083.33

0184

   Blountville TN    1    173    173    680,000    56,666.67

0187

   Maryville TN    1    187    189    1,100,000    91,666.67

0189

   Maryville TN    1    75    75    440,000    36,666.67    Group 2            
  

0237

   Newark OH    2    300    300    1,395,348    116,279.00

0287

   Vincennes IN    2    205    216    1,100,000    91,666.67

0271

   Mayfield KY    2    100    100    585,000    48,750.00

0295

   Whitehouse OH    2    88    94    449,760    37,480.00

0870

   Marion OH    2    110    110    509,892    42,491.00

0861

   Kansas City, MO (beds)    2    180    180    850,000    70,833.33   
(units/beds)       96    96          Group 3               

0849

   Denver CO    3    172    180    1,060,000    88,333.33

0531

   Fairhaven, MA    3    106    107    378,000    31,500.00

0540

   West Roxbury, MA    3    141    141    441,000    36,750.00

0205

   Livermore, CA    3    80    83    346,500    28,875.00

0197

   Oshkosh,Wl    3    182    184    454,000    37,833.33

0541

   Westborough, MA    3    122    123    559,500    46,625.00                 
                    16,129,000    1,344,083